Citation Nr: 1518383	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the claim is currently with the RO in Chicago, Illinois.

In a March 2010 rating decision, the RO in Cleveland, Ohio, denied service connection for tinnitus.  Thereafter, in May 2010, the Veteran submitted a claim to reopen the previously denied claim for tinnitus.  In this regard, he argued that the March 2010 rating decision did not consider a previously submitted report of hazardous noise exposure and ear symptoms in service.  Subsequently, in a December 2010 rating decision, the RO in Chicago, Illinois, reopened the previously denied claim for tinnitus and again denied service connection.  

The Board views the May 2010 submission as a notice of disagreement with the March 2010 rating decision. 38 C.F.R. § 20.201. Hence, it is the March 2010 decision that is deemed to be the subject of the instant appeal.  Accordingly, the issue on appeal is thus an original claim of service connection.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record favors a finding that the Veteran's current tinnitus began in and continued since service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is currently diagnosed with tinnitus.  See September 2010 VA audiological examination.  He believes that his tinnitus is related to his noise exposure in service.  In this regard, he has reported exposure to gunfire noise aboard the U.S.S. Rixey.  In a statement originally submitted in March 2010, resubmitted in May 2010, he specifically alluded to a January 1945 air attack in the Philippines, during which his General Quarters station was top-side under a five-inch gun.  After the air attack, he noticed that he had bleeding in his ears.  

The Veteran's personnel records show that he served aboard the U.S.S. Rixey and the U.S.S. Alpine.  See October 2010 VA memorandum.  The U.S.S. Rixey was a casualty evacuation transport ship in the U.S. Navy during World War II.  The U.S.S. Alpine was a Bayfield-class attack transport which saw service in World War II.  As such, the Board concedes that the Veteran was exposed to hazardous noise exposure during military service.

In his September 2010 VA audiological examination, the Veteran stated that he has had tinnitus symptoms for many years.  Additionally, in his March 2010 statement, he reported a persistence of tinnitus symptoms after service.  He is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

A causal connection between the tinnitus observed in service and that experienced currently has been established with the lay evidence of record.  Although the VA audiological examiner provided a negative opinion in this regard in September 2010, the opinion is less probative because, in coming to that conclusion, the examiner did not appropriately consider the Veteran's detailed reports of noise exposure aboard the U.S.S. Rixey and the persistence of tinnitus symptoms since service.

Therefore, affording the benefit of the doubt to the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



ORDER

Service connection for tinnitus is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


